
	
		II
		110th CONGRESS
		1st Session
		S. 1471
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the voluntary development by States of
		  qualifying best practices for health care and to encourage such voluntary
		  development by amending titles XVIII and XIX of the Social Security Act to
		  provide differential rates of payment favoring treatment provided consistent
		  with qualifying best practices under the Medicare and Medicaid programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improved Medical Decision Incentive
			 Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 spends more per capita on health care than any other nation, and yet it has
			 mediocre health outcomes, including the second-highest infant mortality rate of
			 all industrialized nations.
			(2)The efficacy of
			 best practices guidelines in improving health care delivery and patient
			 outcomes is well established.
			(3)Existing payment
			 systems compensate physicians without adequate attention to the appropriateness
			 or quality of care delivered and often without reference to established best
			 practices.
			(4)Identification of
			 and adherence to best practices can improve the quality of health care while
			 reducing overall costs to the health care system.
			(5)Orderly
			 administrative proceedings involving knowledgeable professionals will enhance
			 best practices for health care.
			(6)Control of
			 medical practices through denial of claims by insurance companies has proven
			 wasteful and confusing, and has failed to motivate adequate development and use
			 of best practices for health care.
			3.Voluntary state
			 development and approval of qualifying best practices; incentives for private
			 insurers
			(a)State approval
			 of best practices
				(1)In
			 generalA State health department may approve best practices in a
			 course of, or as a means of treatment for, a particular condition, illness, or
			 procedure, as the qualifying standard of care for the State in order to take
			 advantage of the differential rates of payment implemented under sections 1898
			 and 1902(dd) of the Social Security Act (as added by sections 4 and 5,
			 respectively) and the private insurance incentive under subsection (b).
				(2)Qualifying
			 process for State approvalIn
			 order for best practices approved by a State under paragraph (1) to qualify as
			 best practices for purposes of implementing such differential rates of payment
			 and for purposes of such private insurance incentive, a State health department
			 shall—
					(A)allow any duly
			 constituted State medical society or medical specialty group to file with the
			 State health department a course or means of treatment representing best
			 practices for a particular condition, illness, or procedure to be applicable in
			 the State, including cost-effective prevention and management measures;
					(B)provide for
			 notice and hearing consistent with the administrative procedures of the State
			 with respect to the approval of best practices for a particular condition,
			 illness, or procedure;
					(C)permit any health
			 insurer described in subsection (b)(1), including any individual authorized by
			 the Secretary of Health and Human Services to act as a representative of the
			 Medicare and Medicaid programs under titles XVIII and XIX, respectively, of the
			 Social Security Act (42 U.S.C. 1395 et seq.; 1396 et seq.), to intervene in any
			 administrative proceeding to approve such best practices;
					(D)provide
			 appropriate notice of any such administrative proceeding to established
			 advocacy groups concerned with the condition or illness involved in the
			 proceeding; and
					(E)in the case where
			 the State health department determines that a course of treatment filed in
			 accordance with subparagraph (A) would lower system costs and improve quality
			 of care, approve that best practices course of treatment within its
			 jurisdiction as the qualifying standard of care under this subsection for that
			 condition, illness, or procedure.
					(3)Priority of
			 approvalsState health departments are encouraged to prioritize
			 approval of best practices that address conditions, illnesses, or procedures
			 where those best practices are reasonably anticipated to result in the greatest
			 overall cost savings and quality improvements.
				(4)Approval of
			 qualifying best practicesIf, at the conclusion of a process that
			 meets the requirements of paragraph (2), the State health department approves
			 best practices (as described in paragraph (1)), those best practices shall
			 be—
					(A)deemed qualifying
			 best practices;
					(B)the basis for
			 differential rates of payment under sections 1898 and 1902(dd) of the Social
			 Security Act (as added by sections 4 and 5, respectively); and
					(C)eligible for the
			 private insurance incentive under subsection (b).
					(5)Definition of
			 stateIn this subsection the term State includes
			 such regional or local areas as the State health department determines
			 appropriate.
				(b)Incentive for
			 private insurers To provide timely payment for services provided in accordance
			 with best practices
				(1)In
			 generalNotwithstanding any other provision of law, in the case
			 where qualifying best practices have been approved by a State health department
			 in accordance with subsection (a), any health insurer doing business in
			 interstate commerce and providing health care coverage within the State shall
			 pay all provider charges for any service provided in accordance with such best
			 practices not later than 30 days after the date on which such service is
			 provided and, absent fraud, without regard for the insurer’s internal
			 utilization review or claims denial procedure.
				(2)Standing to
			 enforceAny provider or specialty group that does business in a
			 State where the State health department has approved qualifying best practices
			 in accordance with subsection (a) may bring a civil action in an appropriate
			 United States district court to enjoin efforts by any health insurer to
			 challenge or delay payment for services provided by the provider or a member of
			 the specialty group in accordance with such best practices approved in the
			 State. The district court shall award a provider or specialty group costs and
			 attorney’s fees in such a civil action if the court finds that the challenge or
			 delay was a willful violation of this Act.
				4.Implementation
			 of differential rates of payment for qualifying best practices under the
			 Medicare program
			(a)Differential
			 rates of payment for qualifying best practicesTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
				
					1898.Differential rates of payment for qualifying best
		  practices(a)In general
							(1)Differential
				rates of paymentNotwithstanding any other provision of law, the
				Secretary shall establish procedures to provide differential rates of payment
				for items and services covered under the program under this title that favor
				treatment provided consistent with qualifying best practices approved by a
				State in accordance with section 3(a) of the Improved Medical Decision Incentive Act of
				2007.
							(2)RegulationsNot
				later than March 31, 2008, the Secretary shall promulgate regulations to carry
				out this subsection.
							(3)Budget
				neutralityThe Secretary shall ensure that the procedures
				established under paragraph (1) do not result in overall expenditures for any
				year under this title that are more than the expenditures which would have been
				made if such procedures had not been established, taking into account—
								(A)any savings
				anticipated as a result of the application of best practices to items and
				services covered under the program under this title; and
								(B)the net effects
				of reimbursement increases and decreases as a result of the differential in
				rates of payment established under such program.
								(b)Adoption of
				national best practices
							(1)In
				generalSuch procedures shall specify that, in any case where the
				Secretary finds a national standard for best practices to be appropriate, the
				Secretary may adopt national best practices. Subject to paragraph (2), such
				national best practices shall be applicable within a State as a qualifying best
				practice in accordance with section 3(a) of the
				Improved Medical Decision Incentive Act of
				2007 and the basis for the establishment of differential rates of
				payment under the program under this title.
							(2)LimitationIn
				any case where the State health department has approved qualifying best
				practices in the State for a condition, illness, or procedure in accordance
				with such section 3(a), national best practices adopted under paragraph (1)
				shall only be applicable within such State as a qualifying best practice and
				the basis for the establishment of such differential rates of payment if the
				Secretary finds, after a hearing in the State that meets the procedural
				requirements under paragraph (2) of such section 3(a), that the national best
				practices will improve health care outcomes and lower health care costs in the
				State to a greater extent than the qualifying best practices approved by the
				State health department for that condition, illness, or procedure in accordance
				with such section
				3(a).
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to items and
			 services furnished on or after March 31, 2008.
			5.Implementation
			 of differential rates of payment for qualifying best practices under the
			 Medicaid program
			(a)State plan
			 amendmentSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
				(1)in paragraph
			 (69), by striking and at the end;
				(2)in paragraph
			 (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
				(3)by inserting
			 after paragraph (70)(B)(iv) the following new paragraph:
					
						(71)provide, in
				accordance with procedures established by the Secretary under subsection (dd)
				and after consultation with and upon the recommendation of the State health
				department (and the approval of the Secretary), for differential rates of
				payment for medical assistance under the plan that favor treatment provided
				consistent with qualifying best practices approved by the State health
				department in accordance with section 3(a) of the
				Improved Medical Decision Incentive Act of
				2007, except that in establishing such payment rates, the State
				shall ensure that the amounts paid under such rates do not exceed the amount
				the State would have paid for such medical assistance under the plan if such
				differential rates of payment had not been made, taking into account any annual
				increases in population and
				inflation.
						.
				(b)Establishment
			 of proceduresSection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by adding at the end the following new subsection:
				
					(dd)Differential
				rates of payment for qualifying best practices and adoption of national best
				practices
						(1)Differential
				rates of payment for qualifying best practices
							(A)In
				generalNotwithstanding any other provision of law, the Secretary
				shall establish procedures to provide differential rates of payment for medical
				assistance provided consistent with qualifying best practices approved by a
				State in accordance with section 3(a) of the Improved Medical Decision Incentive Act of
				2007.
							(B)RegulationsNot
				later than March 31, 2008, the Secretary shall promulgate regulations to carry
				out this subsection.
							(C)Budget
				neutralityThe Secretary shall ensure that the procedures
				established under subparagraph (A) do not result in overall expenditures for
				any year under a State plan that are more than the expenditures which would
				have been made if such procedures had not been established, taking into
				account—
								(i)any savings
				anticipated as a result of the application of best practices to medical
				assistance provided under the State plan; and
								(ii)the net effects
				of reimbursement increases and decreases as a result of the differential rates
				of payment established under such plan.
								(2)Adoption of
				national best practicesSuch procedures shall specify that, in
				any case where the Secretary adopts national best practices in accordance with
				section 1898(b), subject to the limitation under paragraph (2) of such section,
				such national best practices shall be—
							(A)applicable within
				a State as a qualifying best practice in accordance with section 3(a) of the
				Improved Medical Decision Incentive Act of
				2007; and
							(B)the basis for the
				establishment of differential rates of payment under the State
				plan.
							.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to medical assistance furnished on or after March
			 31, 2008.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				6.Oversight by the
			 Centers for Medicare & Medicaid Services
			(a)Review and
			 report
				(1)Review
					(A)In
			 generalThe Secretary shall conduct an annual review of the
			 efficacy of all qualifying best practices approved pursuant to section 3(a)
			 and, if applicable, any national best practices adopted pursuant to section
			 1898(b) of the Social Security Act, as added by section 4(a).
					(B)ConsiderationsThe
			 review conducted under subparagraph (A) shall consider—
						(i)the effect of
			 such best practices with respect to improving outcomes and lowering the cost of
			 care; and
						(ii)the effect and
			 efficacy of differential rates of payment under the Medicare and Medicaid
			 programs under titles XVIII and XIX, respectively, of the Social Security Act
			 (42 U.S.C. 1395 et seq.; 1396 et seq.) under procedures established pursuant to
			 the amendments made by sections 4 and 5.
						(2)ReportThe
			 Secretary shall submit an annual report to Congress containing the results of
			 the review conducted under paragraph (1)(A), together with recommendations for
			 such legislation and administrative actions as the Secretary determines
			 appropriate.
				(b)Annual
			 conferenceThe Secretary shall host an annual conference of all
			 State health directors, and any State medical societies and medical specialty
			 groups that have filed best practices for approval with a State health
			 department in accordance with subparagraph (A) of section 3(a)(2) and any
			 health insurers and advocacy groups that have participated in any
			 administrative proceeding to approve best practices in accordance with
			 subparagraphs (C) and (D), respectively, of such section, to provide—
				(1)for the exchange
			 of information; and
				(2)an opportunity to
			 summarize the effects on health care costs, quality, and outcomes of qualifying
			 best practices approved in accordance with section 3(a) prior to the date on
			 which the conference is held.
				(c)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary for the purpose
			 of carrying out this section.
			(d)Definition of
			 SecretaryIn this section,
			 the term Secretary means the Secretary of Health and Human
			 Services, acting through the Administrator of the Centers for Medicare &
			 Medicaid Services.
			
